Appellant has filed a motion for a rehearing in which he reasserts the same questions which were presented on the original submission of the case. These questions were fully discussed in the original opinion. However, we have again reviewed the record in the light of appellant's motion but remain of the opinion that the case was properly disposed of originally. Therefore, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.